Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
Applicant’s submission of the Terminal Disclaimer on 10 June 2022 is acknowledged. Applicant’s amendments of the specification and claims filed 10 June 2022 have been entered. Applicant’s remarks filed 10 June 2022 are acknowledged.
Claims 1-42, 44 and 49 are cancelled. Claims 43, 45-48 and 50-57 are pending. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Cara L. Crowley-Weber on 26 August 2022.

Please amend the claims as the following:
47.	The isolated nucleic acid molecule of claim 43, wherein the nucleic acid sequence encoding the HCVR has at least 90% sequence identity to the nucleic acid sequence set forth in SEQ ID NO: 113, and the nucleic acid sequence encoding the LCVR has at least 90% sequence identity to the nucleic acid sequence set forth in SEQ ID NO: 121.

48.	The isolated nucleic acid molecule of claim 43, wherein the nucleic acid sequence encoding the HCVR has at least 95% sequence identity to the nucleic acid sequence set forth in SEQ ID NO: 113, and the nucleic acid sequence encoding the LCVR has at least 95% sequence identity to the nucleic acid sequence set forth in SEQ ID NO: 121.

51.	The isolated nucleic acid molecule of claim 43, wherein the nucleic acid sequence encoding the HCVR comprises the nucleic acid sequence of SEQ ID NO: 113, and the nucleic acid sequence encoding the LCVR comprises the nucleic acid sequence of SEQ ID NO: 121.

53.	The composition of claim 52, wherein the HCVR comprises the amino acid sequence of SEQ ID NO: 114, and the LCVR comprises the amino acid sequence of SEQ ID NO: 122.

54.	The composition of claim 52, wherein the first nucleic acid molecule comprises the nucleic acid sequence of SEQ ID NO: 113, and the second nucleic acid molecule comprises the nucleic acid sequence of SEQ ID NO: 121.

57.	A method of producing an anti-IL-25 antibody or antigen-binding fragment thereof, comprising the steps of culturing the host cell of claim 56 under conditions permitting production of the antibody or antigen-binding fragment thereof, and recovering the antibody or antigen-binding fragment thereof so produced.

Please cancel claim 50 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to correct informalities. Applicant’s filing of the Terminal Disclaimer has overcome the nonstatutory double patenting rejection made in the last Office Action. Applicant’s amendments of the specification and claims filed 10 June 2022 have overcome all remaining grounds of objections and rejections. Claim 50 is cancelled without prejudice to Applicant’s intention to pursue the subject matter therein in continuing applications in a telephonic response with the attorney on 26 August 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 26, 2022